Exhibit 10.1

AMENDMENT NUMBER TWO

TO LOAN, GUARANTY AND SECURITY AGREEMENT

This AMENDMENT NUMBER TWO TO LOAN, GUARANTY AND SECURITY AGREEMENT (this
“Agreement”), dated as of April 22, 2019 is entered into by and among GUESS?,
INC., a Delaware corporation (“Parent”), GUESS? RETAIL, INC., a Delaware
corporation (“Retail”), GUESS.COM, INC., a Delaware corporation (“Com”; and
together with Parent, and Retail, each a “U.S. Borrower” and collectively, the
“U.S. Borrowers”), GUESS? CANADA CORPORATION, a company amalgamated under the
laws of the province of Nova Scotia, Canada (“Canadian Borrower”; and together
with U.S. Borrowers, each a “Borrower” and collectively, the “Borrowers”),
Parent and certain Subsidiaries of Parent party to this Agreement as guarantor
(each, a “Guarantor” and collectively, the “Guarantors”), BANK OF AMERICA, N.A.,
as agent for the lenders identified below (in such capacity, the “Agent”), and
each of the lenders set forth on the signature pages hereof (the “Lenders”).
Capitalized terms not otherwise defined herein are defined in the Loan Agreement
(as defined below).

RECITALS

A. Borrowers, Guarantors, Agent, and Lenders are parties to that certain Loan,
Guaranty and Security Agreement, dated as of June 23, 2015, as amended by that
certain Amendment Number One to Loan, Guaranty and Security Agreement, dated as
of February 16, 2016 (as further amended, restated, amended and restated,
supplemented, extended or otherwise modified in writing from time to time, the
“Loan Agreement”).

B.    Borrowers have requested and Agent and Required Lenders agreed to amend
the Loan Agreement as follows:

AMENDMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

I.    AMENDMENTS TO THE LOAN AGREEMENT.

A.    Section 1.1 of the Loan Agreement is hereby amended by adding the
following definitions thereto in alphabetical order:

Division: the creation of one or more new limited liability companies by means
of any statutory division of a limited liability company pursuant to any
applicable limited liability company act or similar statue of any jurisdiction.
“Divide” shall have the corresponding meaning.

Permitted Convertible Note Debt: the Debt and other obligations incurred by
Parent on or about the Second Amendment Effective Date pursuant to the Permitted
Convertible Note Documents which include (i) the Permitted Convertible Notes and
(ii) any Debt and other obligations under the Hedging Agreements and other
agreements, in each case, entered into in connection with the Permitted
Convertible Note Debt and Permitted Convertible Note Documents, including any
renewals, extensions or refinancings thereof, as long as each Refinancing
Condition is satisfied.



--------------------------------------------------------------------------------

Permitted Convertible Note Documents: that certain indenture, to be dated on or
about the Second Amendment Effective Date, between Parent and U.S. Bank National
Association, as trustee (the “Indenture”) providing for the issuance of the
Permitted Convertible Notes, together with the Permitted Convertible Notes,
Hedging Agreements in connection with the Permitted Convertible Note Debt and
other documents executed or delivered by Parent in connection therewith, in each
case, as amended, replaced, supplemented, extended, refinanced or otherwise
modified from time to time so long as, in the case of any renewal, extension or
refinancing, each Refinancing Condition is satisfied.

Permitted Convertible Notes: convertible notes in an aggregate principal amount
up to but not exceeding $350,000,000 issued on or about the Second Amendment
Effective Date pursuant to the Permitted Convertible Note Documents.

Permitted Share Repurchases: the purchase, redemption or other acquisition or
retirement of common Equity Interests of the Parent with the proceeds of the
issuance of the Permitted Convertible Note Debt.

Second Amendment: that certain Amendment Number Two to Loan, Guaranty and
Security Agreement dated as of April 22, 2019 among Borrowers, Guarantors, Agent
and Lenders.

Second Amendment Effective Date: April 22, 2019.

B.    Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Asset Disposition” and replacing it with the following:

“Asset Disposition: a sale, lease, license, transfer or other disposition of
Property of an Obligor, including any disposition by Division or in connection
with a sale-leaseback transaction or synthetic lease.”

C.    The definition of “Consolidated Fixed Charge Coverage Ratio” in
Section 1.1 of the Loan Agreement is hereby amended by amending and restating
clauses (i) and (iii) of subsection (b) thereof as follows:

“(i) Consolidated Interest Charges (excluding non-cash charges in connection
with Swap Obligations or the Permitted Convertible Note Debt),”

“(iii) Distributions (other than Upstream Payments from a Subsidiary of Parent
to another Subsidiary of Parent or to Parent and Permitted Share Repurchases)
paid in cash;”

 

2



--------------------------------------------------------------------------------

D.    The definition of “Permitted Asset Disposition” in Section 1.1 of the Loan
Agreement is hereby amended by deleting the word “and” at the end of clause (p),
adding the word “and” at the end of clause (q) and adding the following as
clause (r):

“(r) the unwinding of the Hedging Agreements in connection with the Permitted
Convertible Note Debt entered into by Parent on or about the Second Amendment
Effective Date in accordance with their terms in connection with the payment,
repurchase or conversion of the Permitted Convertible Notes;”

E.    The proviso at the end of the definition of “Permitted Asset Disposition”
in Section 1.1 of the Loan Agreement is hereby amended and restated by deleting
it in its entirety and replacing it with the following:

“provided, however, that any Asset Disposition of any Obligor pursuant to
clauses (a), (b), (f), (g), (h), (j), (n), (p) or (r) shall be for fair market
value in all material respects.”

F.    Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Refinancing Debt” and replacing it with the following:

“Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d), (f), (n) or (v).”

G.    The introductory paragraph in Section 10.1.9(a) of the Loan Agreement is
hereby amended and restated by deleting it in its entirety and replacing it with
the following:

“(a) Upon the formation (by Division or otherwise) or acquisition of any new
direct or indirect wholly-owned Subsidiary by any Obligor, and, if such Person
is not an IP Subsidiary or a Foreign Subsidiary or a Qualified CFC Holding
Company (other than a wholly-owned Subsidiary organized under the laws of Canada
or a province or territory thereof which shall be caused to guaranty the
Canadian Obligations), then Parent shall, at Parent’s expense:”

H.    The introductory paragraph in Section 10.1.9(b) of the Loan Agreement is
hereby amended and restated by deleting it in its entirety and replacing it with
the following:

“(b) Upon the formation (by Division or otherwise) or acquisition of any new
direct or indirect non wholly-owned Subsidiary by any Obligor, and, if such
Person is not a Foreign Subsidiary or a Qualified CFC Holding Company (in each
case, other than a Subsidiary of a Canadian Obligor organized under the laws of
Canada or a province of territory thereof), then Parent shall, at Parent’s
expense:”

 

3



--------------------------------------------------------------------------------

I.    Section 10.2.1 of the Loan Agreement is hereby amended by deleting the
word “and” at the end of clause (t), amending and restating clause (u) thereof
as follows and adding clause (v) thereto as follows:

“(u) other unsecured Debt (i) in an aggregate principal amount at any one time
outstanding not to exceed an amount equal to $500,000,000 minus the outstanding
principal amount of the Permitted Convertible Notes at such time, (ii) pursuant
to loan agreements, indentures or other documentation having covenants and other
terms with respect to the Obligors that are no more restrictive in any material
respect than those in this Agreement, and (iii) with a maturity date after the
Revolver Termination Date; and

(v) the Permitted Convertible Note Debt.”

J.    Section 10.2.4 of the Loan Agreement is amended by deleting the word “and”
at the end of clause (c) and adding the following clause (e) at the end of
clause (d) as follows: “; and (e) Permitted Share Repurchases and, for the
avoidance of doubt, (A) payments on or about the Second Amendment Effective Date
pursuant to the Hedging Agreements entered into in connection with the Permitted
Convertible Note Debt, and (B) the settlement of any related Hedging Agreement
entered into in connection with the Permitted Convertible Note Debt under which
Parent may be obligated to deliver common Equity Interests of the Parent,
including (i) by delivery of common Equity Interests of the Parent or (ii) by
(x) payment of a net amount in cash in respect of any early termination or
maturity of any Hedging Agreement entered into in connection with the Permitted
Convertible Note Debt or (y) delivery of common Equity Interests of the Parent
or payment of a net amount in cash upon an early termination or maturity of any
such Hedging Agreement;”

K.    Section 10.2.8 of the Loan Agreement is amended by amending and restating
clause (iv) thereof as follows:

“(iv) payments of or in respect of such Borrowed Money by any combination of
(x) the issuance of the common stock of Parent, (y) cash payments in lieu of
fractional Equity Interests in connection therewith, and (z) the making of any
Distribution, or other payment, permitted by Section 10.2.4 hereof, including,
without limitation, in connection with the conversion of the Permitted
Convertible Note Debt,”

L.    Section 10.2.14(f) of the Loan Agreement is hereby amended and restated by
deleting it in its entirety and replacing it with the following:

“(f)    relating to the Debt permitted under Section 10.2.1(c), (i), (r), (u) or
(v);”

M.    Section 10.2.15 of the Loan Agreement is hereby amended by adding the
following language after the phrase “not for speculative purposes” in
Section 10.2.15:

“, it being understood that for avoidance of doubt, the Permitted Convertible
Note Documents shall be permitted under this Section 10.2.15.”

II.    CONDITIONS TO EFFECTIVENESS. The effectiveness of this Agreement is
subject to delivery to Agent of a fully executed copy of this Agreement signed
by Borrowers, Guarantors, Agent and Required Lenders.

 

4



--------------------------------------------------------------------------------

III.    MISCELLANEOUS.

A.    Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any other document or documents
relating thereto, including, without limitation, any Loan Document furnished in
connection with this Agreement, shall survive the execution and delivery of this
Agreement and the other Loan Documents, and no investigation by Agent or the
Lenders shall affect the representations and warranties or the right of the
Lenders or Agent to rely thereon.

B.    Reference to Loan Agreement. The Loan Agreement, each of the Loan
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof, or pursuant to
the terms of the Loan Agreement as amended hereby, are hereby amended so that
any reference therein to the Loan Agreement shall mean a reference to the Loan
Agreement as amended hereby.

C.    Loan Agreement Remains in Effect. The Loan Agreement and the Loan
Documents, as amended hereby, remain in full force and effect and each Borrower
and each Guarantor ratifies and confirms its agreements and covenants contained
therein. Each Borrower and each Guarantor hereby confirms that to the best of
its knowledge no Event of Default or Default exists.

D.    Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

E.    Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. Delivery of an executed counterpart to this Agreement by facsimile
or other electronic means (including in “.pdf” or “.tif” format) shall be
effective as an original.

F.    Headings. The headings, captions and arrangements used in this Agreement
are for convenience only and shall not affect the interpretation of this
Agreement.

G.    NO ORAL AGREEMENTS. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS
AS WRITTEN, REPRESENTS THE FINAL AGREEMENT BETWEEN LENDERS, AGENT, BORROWERS AND
GUARANTORS AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN AGENT, LENDERS, BORROWERS AND GUARANTORS.

H.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS); PROVIDED, HOWEVER,
THAT IF THE LAWS OF

 

5



--------------------------------------------------------------------------------

ANY JURISDICTION OTHER THAN CALIFORNIA SHALL GOVERN IN REGARD TO THE VALIDITY,
PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL
MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH
OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT.

[Signature Pages to Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by its authorized officers as of the day and year first above written.

 

OBLIGORS:

GUESS?, INC.,

a Delaware corporation,

as a U.S. Borrower and Guarantor

By:   /s/ Sandeep Reddy

Name:   Sandeep Reddy

Title:   Chief Financial Officer

GUESS? RETAIL, INC.,

a Delaware corporation,

as a U.S. Borrower and Guarantor

By:   /s/ Sandeep Reddy

Name:   Sandeep Reddy

Title:   Chief Financial Officer

GUESS.COM, INC.,

a Delaware corporation,

as a U.S. Borrower and Guarantor

By:   /s/ Sandeep Reddy

Name:   Sandeep Reddy

Title:   Chief Financial Officer and Treasurer

GUESS? CANADA CORPORATION,

a company amalgamated under the laws of the province of Nova Scotia, Canada, as
Canadian Borrower

By:   /s/ Sandeep Reddy

Name:   Sandeep Reddy

Title:   Chief Financial Officer

GUESS? VALUE LLC,

a Virginia limited liability company,

as Guarantor

By:   /s/ Sandeep Reddy

Name:   Sandeep Reddy

Title:   Chief Financial Officer and Treasurer

 

[Signature page to Amendment Number Two to Loan, Guaranty and Security
Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent and a U.S. Lender

By:   /s/ Phuong Nguyen

Name:   Phuong Nguyen

Title:   Senior Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

(acting through its Canada branch),

as a Canadian Lender

By:   /s/ Sylwia Durkiewicz

Name:   Sylwia Durkiewicz

Title:   Vice President



--------------------------------------------------------------------------------

BANK OF THE WEST,

as a U.S. Lender

By:   /s/ Shikha Rehman

Name:   Shikha Rehman

Title:   Director



--------------------------------------------------------------------------------

BANK OF THE WEST,

as a Canadian Lender

By:   /s/ Shikha Rehman

Name:   Shikha Rehman

Title:   Director

 



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL

ASSOCIATION,

as a U.S. Lender

By:   /s/ Kevin Toda

Name:   Kevin Toda

Title:   SVP

 



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL

ASSOCIATION,

as a Canadian Lender

By:   /s/ Kevin Toda

Name:   Kevin Toda

Title:   SVP

 